PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 14/577,028
Filing Date: 12/19/2014
Appellant(s): Viet Nguyen et al.



__________________
Courtenay C. Brinckerhoff
For Appellant


EXAMINER'S ANSWER



This is in response to the appeal brief filed on 04/13/2021 appealing from the Office action mailed 07/23/2020.


(1) Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 4-11, 14, 16, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanios et al (23 April 2006; US 2006/0078604 A1; previously cited), as evidenced by Venkatraman et al (3 March 2005; US 2005/0048104 A1; previously) and Nevescanin et al (2008; J. Serb. Chem. Soc., 73(7): 691-701). 
The claimed invention is drawn to a composition for the transdermal delivery of amphetamine through skin in the form of a flexible finite system for topical application to skin, comprising a polymer matrix comprising a polymer and amphetamine or a pharmaceutically acceptable salt or prodrug thereof, and a backing that comprises polyurethane adjacent to the polymer matrix, wherein the polyurethane is a reaction product of an isocyanate and a polyol and is present in an amount effective to control the presence of and/or prevent the formation of phenyl acetone in the polymer matrix.
Regarding claims 1, 2 and 11, Kanios teaches a transdermal drug delivery system in a flexible and finite form for topical application comprising one or more active agents contained in one or more polymeric and/or adhesive matrix/carrier layers, proximate to a non-drug containing polymeric backing layer (abstract; [0011], [0377], [0378] and [0387]). Kanios teaches the amphetamine free-base the active agent/drug used in the transdermal drug delivery system ([0343]; claims 2 and 28). Kanios teaches the polymeric matrix/carrier layer contains polymer selected from acrylic-based polymers, rubber-based polymers, silicone-based polymers and polyurethanes, and the 
With respect to the claimed polyurethane is a reaction product of an isocyanate and a polyol, it is noted that Kanios teaches generically the same polyurethane component and it is well-recognized in the art in view of Venkatraman (who is also drawn to a transdermal system that uses polyurethane material in both the matrix and the backing layer) that the polyurethane as taught in Kanios is well-known to be made from a reaction of an isocyanate and a polyol (Venkatraman: [0059]).
Since the transdermal drug delivery system comprising a polymer matrix containing polymer selected from acrylic-based polymers, rubber-based polymers, silicone-based polymers and polyurethanes and amphetamine as the active agent, and a backing layer comprising polyurethane, whereby the backing layer is placed proximate or adjacent to the matrix of Kanios appears to be the same in structure as the transdermal system comprising a polymer material containing a polymer and amphetamine, and a backing that comprises polyurethane adjacent to the polymer matrix of the claimed invention, it would have been reasonably obvious to an ordinary Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The Courts have made clear that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
Alternatively, it is also known in the prior art in view of Nevescanin, phenyl acetone is a recognized degradation product or impurity of amphetamine (Nevescanin: pages 692, 695-696 and 698-699; Table II). Thus, provided that Kanios teaches that the backing layer comprising polyurethane can be a single layer or a multi-layered material can be used on one or both sides of the primary layer (where the primary layer of the backing is attached adjacent to the matrix-drug containing layer, [0021], [0349] and [0380]), wherein the secondary layer(s) is used to minimize potential degradation of the primary layer by the presence of air and moisture ([0382]; claims 14-17), it would have been reasonably obvious and predictive that the backing containing polyurethane whereby the backing layer is placed proximate or adjacent to the matrix of Kanios would also be capable of minimizing the degradation of amphetamine in the matrix from oxidizing (interaction with oxygen from air/moisture) to the degradation product or impurity of phenyl acetone because the primary layer (also can contain polyurethane) of the backing is attached adjacent to the matrix, and subsequent secondary layers (also can contain polyurethane) that are attached next to the primary layer of the backing 
As such, consistent with the aforementioned, it is noted that "When the PTO shows a sound basis for believing that the products of the applicant and the prior art [Kanios’ transdermal composition] are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claims 4-9, Venkatraman teaches polyurethane comprises reaction product of at least one aliphatic diisocyanate, at least one high molecular weight polyether polyol and at least one low molecular weight glycol ([0059]-[0063]; claims 5-7 13-19 and 35-41). 
Regarding claims 10 and 23, Kanios teaches that the drug such as amphetamine is present in the transdermal drug delivery system in an amount from about 0.1% to about 50% by weight and that the backing layer is a polyurethane backing layer, thereby the backing layer can contain 100% by weight of polyurethane (claims 1, 2, 4 and 14-prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05 I-II). Thus, absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of amount of polyurethane relative to amphetamine would have been at the time of applicant's invention.
Regarding claim 14, Kanios teaches the backing layer can contain two layers, wherein both layers contain polyurethane film as the material, and wherein the backing is placed proximate or adjacent to the matrix (abstract; [0011], [0376], [0380], [0382] and [0386]; claims 13-17, 37, 39 and 40).
Regarding claim 16, Kanios teaches the transdermal drug delivery system further contains a release liner ([0349]).
Regarding claim 21, as discussed above, Kanios taught the composition for transdermal delivery of amphetamine (abstract; [0011], [0343], [0377], [0378] and [0387]; claims 2 and 28). It is noted that claim 21 is constructed as product-by-process type claim and thus, “[E]ven though product-by-process claims are limited by and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanios et al (23 April 2006; US 2006/0078604 A1; previously cited), as evidenced by Venkatraman et al (3 March 2005; US 2005/0048104 A1; previously) and Nevescanin et al (2008; J. Serb. Chem. Soc., 73(7): 691-701), as applied to claim 1 above, and further in view of Wright (29 April 2004; US 2004/0081685 A1). 
The composition of claim 1 is discussed above.
However, Kanios does not teach the backing comprises polyethylene fiber, particle or powder of claim 15.
Regarding claim 15, Wright teaches transdermal delivery system of a therapeutic agent or drug comprising matrix layer containing polyurethane and the drug, and a backing layer containing polyurethane, wherein the polyurethane used in the backing layer is in fiber form (abstract; [0009], [0013], [0029]-[0033]).

One of ordinary skill in the art would have reasonable expectation of success of incorporating the polyurethane in fiber form from Wright as the polyurethane material in the backing layer of Kanios because Kanios and Wright are both drawn a transdermal drug delivery system comprising a polymer matrix containing a drug and polyurethane, and a backing layer that also contains polyurethane material. Thus, it is noted that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4-11, 14-16, 21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 10-12, 14, 16 and 20 of copending Application No. 14/206,369 in view of Kanios et al (23 April 2006; US 2006/0078604 A1; previously cited), Venkatraman et al (3 March 2005; US 2005/0048104 A1; previously) and Nevescanin et al (2008; J. Serb. Chem. Soc., 73(7): 691-701).  
Claim 1 of instant application: 

    PNG
    media_image3.png
    219
    631
    media_image3.png
    Greyscale

Claim 1 of the copending application ‘369: 

    PNG
    media_image4.png
    260
    632
    media_image4.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition for the transdermal delivery of amphetamine in the form of a flexible finite system for topical application comprising a backing layer, a polymer matrix comprising a polymer and amphetamine or a pharmaceutically acceptable salt or prodrug thereof.  

The other difference is that the copending application ‘369 further limited the polymer in the polymer matrix to acrylic block copolymer comprising two or more blocks made from monomers including acrylic acid monomer, wherein the polymer matrix contain from 20% to 80% by weight of the acrylic block copolymer. It is noted that the copending application ‘369 represents a species (acrylic block copolymer comprising two or more blocks made from monomers including acrylic acid monomer) within the scope of the instantly claimed genus (polymer).  Furthermore, it is noted that the specification of the instant application also defined the polymer as encompassing the recited acrylic block copolymer comprising two or more blocks made from monomers 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over copending Application No. 14/206,369 in view of Kanios, Venkatraman and Nevescanin. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4-11, 14-16, 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8591941 in view of Kanios et al (23 April 2006; US 2006/0078604 A1; previously cited), Venkatraman et al (3 March 2005; US 2005/0048104 A1; previously) and Nevescanin et al (2008; J. Serb. Chem. Soc., 73(7): 691-701). 
Claim 1 of instant application: 

    PNG
    media_image3.png
    219
    631
    media_image3.png
    Greyscale

Claim 1 of the Patent: 

    PNG
    media_image5.png
    156
    495
    media_image5.png
    Greyscale

 Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to transdermal drug delivery system of amphetamine comprising (a) a layer comprising an acrylic polymer and amphetamine and (b) a backing layer containing polyurethane.
While the Patent recites “pressure sensitive adhesive carrier layer” and the instant application is to a “polymer matrix,” however, the Patent define them as the same as one another (see Patent, column 2, lines 15-29). It is also noted that the specification from the instant application also defined the polymer matrix functions as a 
The difference between the claims of the instant application and that of the Patent is that the Patent further limited the polymer in polymer matrix/carrier layer to an acrylic polymer. It is noted that the Patent represents a species (and acrylic polymer) within the scope of the instantly claimed genus (polymer).  Furthermore, it is noted that the specification of the instant application also defined the polymer as encompassing the recited acrylic polymer, [0040]-[0041]). In addition, Kanios provide the guidance that it would be obvious to include acrylic polymer as the polymer in the polymer matrix of the instant claims (Kanios: [0036]; claims 22 and 45).
Another difference between the claims of the instant application and that of the Patent is that the Patent recites that the backing layer is adjacent to the carrier layer. However, it is noted that dependent claim 14 of the instant application described that the backing as being adjacent to the polymer matrix (carrier layer).
Another difference between the claims of the instant application and that of the Patent is that the backing layer of the Patent further contains polyester layer. However, it would have been obvious to modify the backing of the instant claims to contains polymeric layers of polyester layer and polyurethane layer per the Patent, as well as, Kanios provided the guidance and motivation to do so (claims 14 and 37). 
With respect to “the polyurethane …is present in an amount effective to control the presence of and/or prevent the formation of phenyl acetone in the polymer matrix” that is absent in the claims of the Patent, it is noted that backing layer of the Patent also contains polyurethane and thus, it would be reasonably obvious that the since the 

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over U.S. Patent No. 8591941 in view of Kanios, Venkatraman and Nevescanin. 

(2) Response to Argument
Rejection of claims 1, 2, 4-11, 14, 16, 21 and 23 under 35 U.S.C. 103 as being unpatentable over Kanios et al., and as evidenced by Venkatraman et al. and Nevescanin et al.
Central Issue I: The Obviousness Rejections Should Be Reversed Because The Cited References Do Not Provide The Motivation To Select And Combine The Cited Disclosures Required For A Prima Facie Case Of Obviousness
1.  Kanios does not suggest an amphetamine composition having a polyurethane 	backing configuration as claimed
Appellant argues that Kanios does not disclose, teach, suggest or provide a reason to prepare a transdermal amphetamine composition comprising polymer matrix comprising a polymer and amphetamine and a backing that comprises polyurethane adjacent to the polymer matrix. Appellant alleges that paragraphs [0377], [0381], [0382] and [0386] of Kanios does not disclose or suggest that the polyurethane layer should be adjacent to the drug-containing polymer matrix layer. (Appeal brief, pages 9-10).

In response, the Examiner disagrees. Kanios teaches a transdermal composition comprising a polymer matrix containing a polymer and an active agent; and a backing layer proximate (adjacent) to the polymer matrix (Kanios: Abstract; [0021], [0343] and 

Appellant further argues by alleging that Kanios does not disclose any specific amphetamine compositions or indicate which embodiments of its backings would be suitable for amphetamine compositions, as the three working examples of Kanios all relate to clonidine compositions. (Appeal brief, page 10, 2nd paragraph).

In response, the Examiner disagrees. To the extent that the working examples of Kanios are drawn to using clonidine as the active agent, paragraph [0415] of Kanios made clear that the Examples do not limit the active agent to clonidine, as the formulation can be used with other active agents and this is held true because amphetamine was particularly taught by Kanios as one of the preferred active agent (Kanios: [0343]; claims 2 and 28) and polyurethane was particularly taught by Kanios as the preferred backing layer material (Kanios: [0376] and [0386]; Example 3; claims 14 and 37). Thus, paragraph [0343] and claims 2 and 28 of Kanios provide the direct teaching to select and use amphetamine as the active agent, and paragraphs [0376] 


Appellant further argues by alleging that neither paragraphs [0380] and [0386] nor claims 14 and 16-17 of Kanios suggest a two-layer backing wherein both layers are comprised of polyurethane. (Appeal brief, page 10, last paragraph to page 11).

In response, the Examiner disagrees. Kanios teaches the backing layer can be a single layer (primary layer) and the material of the single layer is preferably polyurethane (Kanios: [0376] and [0386]; Example 3; claims 14 and 37). To the extent that Kanios teaches the backing as a multi-layer containing primary layer and secondary layers, Kanios makes clear that the secondary layers can also be preferably polyurethane (Kanios: [0364] and [0380]), and said secondary layers can be used on both sides of the primary layer (Kanios: [0382]). This is direct suggestion that the secondary layers composed of preferably polyurethane can also be positioned adjacent to the polymer matrix. Irrespective of the embodiments drawn to multi-layered backing, Kanios has particularly established a single backing layer where polyurethane is preferred as the backing material, whereby the backing layer is adjacent to the polymer matrix (Kanios: [0349], [0376] and [0386]; Fig. 1; Example 3; claims 14 and 37). Thus, paragraphs [0376] and [0386], Example 3, and claims 14 and 37 of Kanios provide the direct teaching to select and use polyurethane as the material of the backing layer.




2.  Venkatraman does not suggest an amphetamine composition having a polyurethane backing as claimed
Appellant argues that paragraph [0059] relates to types polyurethane that can be used in the drug reservoir of Venkatraman and thus, Appellant alleged that Venkatraman does not provide any guidance on the specific type(s) of polyurethane that are suitable for use in backing layers. As such, Appellant alleged that Venkatraman does not disclose or suggest an amphetamine composition comprising a polymer matrix that comprises amphetamine and a backing layer that comprises polyurethane adjacent to the polymer matrix. (Appeal brief, page 11, 2nd paragraph).

In response, the Examiner disagrees. As discussed above, the amphetamine composition comprising a polymer matrix that contains a polymer and amphetamine, and a backing layer that comprises polyurethane adjacent to the polymer matrix has been taught by Kanios. Venkatraman was used to teach that the polyurethane material of Kanios is well-established in the art to be made from a reaction of an isocyanate and a polyol (Venkatraman: [0059]). Appellant does not contest this teaching from Venkatraman, thereby Venkatraman is sufficient evident for establishing the polyurethane material of Kanios is indeed a reaction product of an isocyanate and polyol, thereby sufficiently meeting the claimed “the polyurethane is a reaction product of an isocyanate and a polyol.”

3.  The cited references do not teach or suggest controlling phenyl acetone
Appellant argues that an ordinary artisan would not have known or expected that providing an amphetamine-containing polymer matrix with a backing composition comprising polyurethane adjacent to the polymer matrix could control the formation of phenyl acetone in the polymer matrix. Appellant argues that Kanios does not mention, recognized or address the possibility that amphetamine formulated in a polymer matrix would form phenyl acetone and that Kanios does not suggest that providing polymer matrix with a polyurethane backing would ameliorate that problem. Appellant alleged that the polyurethane backing layer in Example 3 of Kanios has a high moisture vapor transmission rate relative to that of the other backing materials disclosed in Kanios and thus, Appellant asserted that an ordinary artisan would not have expected a In re Stepan Co., 868 F.3d 1342 (Fed. Cir. 2017) and Honeywell International Inc. v. Mexichem Amanco Holding S.A., to support Appellant’s position. (Appeal brief, page 11, last paragraph to page 13).

In response, the Examiner disagrees. First, Appellant’s citation of In re Stepan is not particularly relevant to issue of the instant claimed invention or the pending 103 rejection based on Kanios (and as evidenced by Venkatraman and Nevescanin). In the obviousness case of the instant application, there was absolutely no combining of multiple embodiments from a single reference or selecting from a large list of elements in a single reference.  At least paragraphs [0343], [0376] and [0386], and claims 2, 14, 29 and 37 of Kanios particularly teaches amphetamine as the preferred drug in the polymer matrix and polyurethane as the preferred material in the backing.
Second, Appellant citation of Honeywell International Inc. v. Mexichem Amanco Holding S.A. (hereafter as “Honeywell”) is also not particularly relevant to issue of the instant claims or the pending 103 rejection based on Kanios (and as evidenced by Venkatraman and Nevescanin). The difference between Honeywell and that of the instant claims, is that the structural elements of the claim at issue in Honeywell was found in a combination of references. In contrast, all of the structural elements of the claimed invention in this application was found in a single reference, which was the Kanios reference, teaching the same structural elements of a transdermal composition comprising a polymer matrix containing amphetamine and a polymer, and a backing that comprises polyurethane adjacent to the polymer matrix of the claimed invention.  However, since Appellant repeatedly asserts that Honeywell is of relevance to support Appellant’s position, it is again noted that in the case of Honeywell, evidence of . In contrast, Appellant has not persuasively provide evidence of unpredictability of the art to show nonobviousness. In other words, Appellant in the present application has not provided any objective indicia of nonobviousness of the prior art, showing that Kanios, teaching the same structural elements of a transdermal composition comprising a polymer matrix containing amphetamine and a polymer, and a backing that comprises polyurethane adjacent to the polymer matrix as that of the claimed invention, was not capable of controlling the presence of and/or prevent the formation of phenyl acetone in the polymer matrix. 
Third, Appellant’s reference to Example 3 of Kanios is not persuasive argument or evidence of unpredictability of the art. This is because the high moisture vapor transmission rate (MVTR) to which Appellant heavily focused on for polyurethane backing layer of Example 3 is not reasonably pertinent to Appellant’s argument with respect to protecting a polymer matrix from air or moisture, as MVTR is used to control permeation rate of the transdermal system and of no relevance to protection from air or moisture of polymer matrix. This is held true because Kanios has made clear in paragraphs [0369] and [0374], backing layer should “[b]e substantially impermeable to gases, water or moisture but permeable to water vapor.” Thus, Kanios specifically teaches that polyurethane backing layer while permeable to water vapor or in other words having high moisture vapor transmission rate (MVTR), such backing layer is impermeable to gases, water or moisture. This further supports the Examiner’s inherency position that Kanios’ polyurethane backing layer being structurally the same as the claimed backing that comprises polyurethane adjacent to the polymer matrix, 
As such, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. To date, Appellant has failed to provide sufficient evidence showing that Kanios’ products do not necessarily possess the characteristics of the claimed product.

4.  Nevescanin is irrelevant to patentability
Appellant argues Nevescanin does not evidence that phenyl acetone is a recognized degradation product of amphetamine, let alone that it was known in the art that amphetamine formulated in a polymer matrix is susceptible to the formation of phenyl acetone. Appellant presented evidence from United Nation Reports and Foye’s Principles of Medicinal Chemistry to support Appellant’s position that the state of the prior art only recognized phenyl acetone as the starting material or precursor of amphetamine, or metabolism product of amphetamine resulted from oxidative deamination. Thus, Appellant alleged that Nevescanin does not teach, suggest or 

In response, the Examiner disagrees. Under “Sample preparation” (second paragraph) on page 693 of Nevascanin, therein described that amphetamine powder or thorough crushed amphetamine pills were dissolved in Tris buffer (contains water) then the mixture was shaken. Thus, the amphetamine powder or crushed pills have been subjected to hydrolysis or in other words, a “chemical breakdown” of the amphetamine products due to the reaction with water from the Tris buffer and the chemical substances that were obtained from breakdown of the amphetamine products were analyzed by gas chromatography/mass spectrometry (GC/MS) and the list of those chemical substances as result of the GC/MS was given in Table II. Indeed, Table II showed benzyl methyl ketone – P2P (phenyl acetone) as one of the main chemical substances obtained from the breaking down (hydrolysis) of amphetamine. Appellant argues that Table II disclosed that phenyl acetone as a precursor and not a breakdown product. Indeed, as shown in Table II, the “origin” of benzyl methyl ketone (phenyl acetone) is a precursor (a chemical substance used for the synthesis of amphetamine) and thus, breakdown of amphetamine would obviously contain phenyl acetone, as evidenced by Table II which showed all the compounds or chemical substances detected after the breakdown or hydrolysis of the amphetamine product. Thus, the Examiner maintains the position that before the effective filing date of Appellant’s claimed invention, it is well-established in the prior art as evidenced by Nevascanin, hydrolysis or chemical breakdown of amphetamine due to reaction with water produces the degradation product of phenyl acetone. 

As such, it is reiterated that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. To date, Appellant has failed to provide sufficient evidence showing that the Kanios’ products do not necessarily possess the characteristics of the claimed product.

Central Issue II: Only the Present Application Show a Polyurethane Backing Configuration As Claimed Can Control Formation of Phenyl Acetone In An Amphetamine Polymer Matrix
Appellant argues unexpected results shown in the experimental data of Examples 1-3 of the specification showing an amphetamine containing polymer matrix with a backing comprising polyurethane adjacent to the polymer matrix has the unexpected effect of controlling the presence of and/or preventing the formation of phenyl acetone in the polymer matrix when compared to other commonly used backing materials, including polyester films, ethylene vinyl acetate films, and polyester/ethylene vinyl acetate films. (Appeal brief, page 16, last paragraph to page 17).

In response, Appellant’s argument of unexpected results shown in the specification is not persuasive because Kanios teaches structurally the same polyurethane backing layer as that of the claimed invention and the polyurethane backing layer is also adjacent to the polymer matrix (Kanios: [0349], [0376] and [0386]; Fig. 1; Example 3; claims 14 and 37). As discussed above, Kanios teaches the same structural elements of the transdermal composition comprising a polymer matrix containing amphetamine and a polymer, and a backing that comprises polyurethane adjacent to the polymer matrix as claimed. The Courts have made clear  [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
Furthermore, it is noted that “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).
To date, Appellant has failed to provide sufficient objective evidence comparing to the closest prior art of Kanios and showing that Kanios’ transdermal composition does not necessarily possess the characteristics of the claimed product.

Appellant further argues that Example 1 of Kanios used a polyester/ethylene vinyl acetate film backing, which has the lowest moisture vapor transmission rate (MVTR) of the backings assessed in the Kanios examples. Thus, Appellant alleged that “[a]ccording to the rationale behind the rejections – that protecting the polymer matrix from moisture would have expected to reduce the formation of phenyl acetone – it would have been expected that a polyester/ethylene vinyl acetate film backing (with a low MVTR) would achieve better results than a polyurethane film backing (which has higher MVTR), but that is not what the data reported in the present application show.” Thus, Appellant alleged that the experimental data directly contradict the rationale for rejection because as per paragraph [0049] of the specification, “it is not just the physical barrier properties of the backing that is believed to be achieved the recited effect, but the interactions between polyurethane and amphetamine that are believed to prevent the formation of phenyl acetone.” Appellant asserted that nowhere in Kanios suggest that the specific make-up of its backing layers plays a role in preventing degradation of the drug formulated in the polymer matrix, but rather Kanios only suggest selection of backing material based on MVTR. (Appeal brief, pages 17-18).

In response, the Examiner disagrees. It is noted that paragraph [0049] of the specification to which Appellant cited is drawn to disclosing examples of isocyanates and polyols that are used for synthesizing the polyurethane and thus, has no pertinence to the physical barrier properties of the backing, much less the interactions between polyurethane and amphetamine in preventing formation of phenyl acetone. However, paragraph [0048] of the specification which discussed interactions between not the backing layer containing polyurethane as argued by Appellant. As such, Appellant’s argument is not in line with the disclosure of the specification or claimed invention, as claim 1 recites generically “polymer” as the material of polymer matrix. 
Given that the scope of claim 1 is drawn to the backing that comprises polyurethane adjacent to the polymer matrix and said polyurethane is present in an amount effective to control presence of and/or prevent the formation of phenyl acetone in the polymer matrix, the Examiner maintains the position discussed above, in which Kanios teaches the same structural elements of the transdermal composition comprising a polymer matrix containing amphetamine and a polymer, and a backing that comprises polyurethane adjacent to the polymer matrix as that of the claimed invention. Thus, it is reiterated the Courts have made clear [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
As to Appellant’s arguments focusing on the Examples of Kanios and moisture vapor transmission rate (MVTR) of the backings, as discussed above, it is reiterated that Appellant’s reference to Examples of Kanios is not persuasive argument or evidence of unpredictability of the art. This is because the moisture vapor transmission rate (MVTR) to which Appellant heavily focused on for backing layer in the Examples of Kanios is not reasonably pertinent to Appellant’s argument with respect to protecting a polymer matrix from air or moisture, as MVTR is used to control permeation rate of the transdermal system and of no relevance to protection from air or moisture of polymer matrix. This is held true because Kanios has made clear in paragraphs [0369] and [0374], backing layer should “[b]e substantially impermeable to gases, water or moisture but permeable to water vapor.” Thus, Kanios specifically teaches that polyurethane backing layer while permeable to water vapor or in other words having high moisture vapor transmission rate (MVTR), such backing layer is impermeable to gases, water or moisture. This further supports the Examiner’s inherency position that Kanios’ polyurethane backing layer being structurally the same as the claimed backing that comprises polyurethane adjacent to the polymer matrix, would necessarily or implicitly control the presence of and/or prevent the formation of phenyl acetone in the polymer matrix because per paragraph [0374] of Kanios, the backing layer should be substantially impermeable to gases, water or moisture and per paragraphs [0380] and 
To date, Appellant has failed to provide sufficient objective evidence comparing to the closest prior art of Kanios and showing that Kanios’ transdermal composition does not necessarily possess the characteristics of the claimed product, thereby nonobviousness has not been sufficiently established by Appellant.
As a result, for at least the reasons discussed above and of record, as well as, the preponderance of evidence, claims 1, 2, 4-11, 14, 16, 21 and 23 remain obvious and unpatentable over Kanios (and as evidenced by Venkatraman and Nevescanin).

Rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Kanios et al., and as evidenced by Venkatraman et al. and Nevescanin et al., as applied to claim 1 above, and further in view of Wright. 
Appellant argues by alleging that Wright is not directed to backing layers, but rather discloses titratable dosage transdermal delivery system and nothing links backing layers comprising non-woven polyurethane fibers with the polyurethane film backing layers of Kanios because Wright discloses polyurethane films as another type of suitable backing material and Wright does not teach or suggest that backing layers comprising non-woven polyurethane fibers are more biocompatible or better at avoiding skin irritation or provide a better protective cover than the other types of backing materials listed in paragraph [0032] of Wright. (Appeal brief, pages 18-20).

In response, the Examiner disagrees. Kanios and Wright are both drawn to a transdermal drug delivery system comprising a polymer matrix containing a drug and a polymer, and a backing layer that contains polyurethane material (Kanios: Abstract; [0021], [0343], [0349]-[0350], [0376] and [0386]; Example 3; claims 14 and 37; Wright: Abstract; [0009], [0013] and [0029]-[0033]). Thus, contrary to Appellant’s allegation, paragraph [0032] of Wright teaches the backing layer can be formed of braided fibers of 
As such, the combined teachings of Kanios and Wright sufficiently rendered obvious dependent claim 15 for the reason(s) above and of record.

Provisional rejection of claims 1, 2, 4-11, 14-16, 21 and 23 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 10-12, 14, 16 and 20 of copending Application No. 14/206,369 in view of Kanios et al., Venkatraman et al. and Nevescanin et al.  
Appellant argues that combining Kanios, Venkatraman and Nevescanin with the cited claims of the ‘369 application does not make out a valid case of obviousness-type double patenting rejection for at least the reasons discussed above with regard to the obviousness rejections. (Appeal brief, page 20).

In response, the Examiner disagrees. As discussed above, Kanios, Venkatraman and Nevescanin remain to render obvious Appellant’s claimed invention. Thus, Appellant’s argument to this obviousness-type double patenting rejection over the claims of the ‘369 application is not persuasive for the same reasons as discussed 
As a result, the provisional obviousness-type double patenting rejection over the claims of copending Application No. 14/206,369, is maintained, for the reasons above and of record.

Rejection of claims 1, 2, 4-11, 14-16, 21 and 23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8591941 in view of Kanios et al., Venkatraman et al. and Nevescanin et al. 
Appellant argues that the cited claims of the ‘941 Patent provided no recitation regarding the type or amount of polyurethane, or ensuring that the polyurethane is adjacent to the polymer matrix. Appellant alleged that the backing layer that is adjacent to the carrier layer of claim 1 of the ‘941 patent includes a polyester layer and a polyurethane layer, and does not specify which of those layers is adjacent to the carrier layer. Appellant asserted that the plain language of the claims, prosecution history and paragraph [0060] of the specification explained that the claimed “backing that comprises polyurethane adjacent the polymer matrix” means that the polyurethane of the backing is adjacent the polymer matrix, not just the “backing” as a whole is adjacent the polymer matrix. As such, Appellant asserted that this express claim language excludes embodiments of the ‘941 patent claims where the polyester layer of the backing is adjacent the polymer matrix. (Appeal brief, pages 21-22).

In response, the Examiner disagrees. Claim 1 of the instant application broadly recites “a backing that comprises polyurethane” and the backing layer which includes a polyester layer and polyurethane layer of claim 1 of the ‘941 Patent is a species encompassed by the broad “a backing that comprises polyurethane” of the instant claim 1. This is because the “comprising” language in instant claim 1 is open-ended and does not exclude additional or unrecited elements such as the polyester layer. Thus, the Examiner maintains the position that it would be obvious to modify the backing of the 
With respect to the “adjacent” position and the amount effective of polyurethane to control the presence of and/or prevent the formation of phenyl acetone in the polymer matrix, it is noted that the adjacent position of the backing in the instant claims is the same as the adjacent position of the backing layer in the claims of ‘941 Patent. Kanios provided the guidance that the backing layer can be constructed to contain a primary layer (polyurethane or polystyrene) and a secondary layer (polyurethane), where the primary layer or secondary layer is positioned to be attached adjacent to the matrix-drug containing layer, and the secondary layer is used to minimize potential degradation of the primary layer by the presence of air and moisture ([0021], [0349], [0380], [0382]; claims 14-17). Thus, positioning the polyurethane layer of ‘941 Patent to be adjacent to the carrier layer (polymer matrix) would have been an obvious permutation in view of the guidance from Kanios. Furthermore, the claims of the instant application only require that the backing layer contains an effective amount (generically any amount) of polyurethane to provide the effect of “control the presence of and/or prevent the formation of phenyl acetone in the polymer matrix”. As such, the backing layer containing polyurethane of the ‘941 Patent in view of the guidance from Kanios would implicitly control the presence of and/or prevent the formation of phenyl acetone in the polymer matrix because per paragraph [0374] of Kanios, the backing layer should be substantially impermeable to gases, water or moisture and per paragraphs [0380] and 
As such, for the reasons above, the obviousness-type double patenting rejection over the claims of U.S. Patent No. 8591941 is indeed proper.

	Appellant further argues that the obviousness-type double patenting rejection rests on Kanios, Venkatraman and Nevescanin and thus, should be reversed for the reasons discussed above with regard to the obviousness rejections. (Appeal brief, page 22).

	In response, the Examiner disagrees. As discussed above, Kanios, Venkatraman and Nevescanin remain to render obvious Appellant’s claimed invention. Thus, Appellant’s argument to this obviousness-type double patenting rejection over the claims of the ‘941 Patent is not persuasive for the same reasons as discussed above on pages 20-33 of this Examiner’s Answer, said discussion being incorporated herein in its entirety.

	Appellant further argues that the unexpected results achieved with a backing configuration on phenyl acetone production further supports reversing this obviousness-type double patenting rejection. (Appeal brief, page 22).

	In response, the Examiner disagrees. Appellant’s alleged argument of unexpected results is insufficient to obviate this obviousness-type double patenting rejection over the claims of the ‘941 Patent because Appellant’s alleged unexpected results was rendered insufficient to obviate the obviousness rejection for reason(s) discussed above on pages 24-33 of this Examiner’s Answer, said discussion being incorporated herein in its entirety.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DOAN T PHAN/Primary Examiner, Art Unit 1613   

          
Conferees:

 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.